DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 03/24/2021 for 16/643148.  Claims 1-19 and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
In view of Applicant’s amendments, the objections of claims 1, 3, 6, 9, and 13 have been withdrawn.
In view of Applicant’s amendments, the 112(b) rejection of claims 1-18 has been withdrawn.
In view of Applicant’s amendments, the 101 rejection of claim 21 has been withdrawn.
Applicant's arguments, see Claim Rejections - 35 USC 103, with respect to claim 1 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually (where Hayakawa does not disclose “wherein the second storage target page data is specified based on a number of the continuous operation and a page that has been displayed prior to the continuous operation” [pg. 12, para 3-pg. 14, para 1]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Hayakawa discloses determining a next displayed page based on a number of pages determined by a page turning operation [Figs. 6A-6B, para 0116, 0124], interpreted as 
Claims 19 and 21 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-18 remain rejected at least based on their dependence from independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, and 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20010024195 A1) in view of Tunning et al. (US 20090288035 A1).

As to claim 1, Hayakawa discloses an information processing device that requests only page data in a predetermined range including a page designated by a user's page feeding operation for each page feeding operation [Figs. 10-11, para 0124-0125, 0129-0130, device reads next page information (read: page data) from memory based on user page turn (read: page feeding) operation, where next page information includes a page (read: range of 1) that is a number of pages away from a current page], comprising:
at least one memory configured to store computer program code [para 0100-0101, device storage medium stores program];
at least one processor configured to access the computer program code and operate as instructed by the computer program code [para 0100-0101, device controller executes stored program], the computer program code including:
operation type determination code configured to cause at least one of the at least one processor [para 0099-0100, controller executes stored program] to
detect a user's page feeding operation on content containing a plurality of pages [para 0124, 0126, detect page turn operation for preceding or succeeding page information, where page information is from a book with a plurality of pages (see book at para 0099-0100), note the term "page feeding operation" is being given its definition of "an operation by a user for turning the page of an e-book in a page advancing direction or a direction opposite to the advancing direction" as specially set forth by paragraph 0028 of the specification as originally filed],
determine … a [first] operation [para 0124, 0126, program detects page turn operation for a plurality of pages from a current page], and
determine a page feeding operation not falling under the [first] operation as a [second] operation [para 0124, 0126, detect page turn operation for one page from a current page, where detecting the page turn operation distinguishes between turning a plurality of pages or one page];
page request code configured to cause at least one of the at least one processor [para 0099-0100, controller executes stored program] to:
specify first storage target page data to be stored in a storage region according to the [second] operation when a determination of the [second] operation is made [para 0124, 0126, set next page on page turning operation for one page from a current page, where next page information is retrieved and stored in secondary storage (see storage at para 0216)],
make first a distribution request for page data not stored in the storage region among the specified first storage target page data [para 0216, 0219, request to store page information for next page if not present in storage], and
specify second storage target page data to be stored in the storage region according to a termination determination of the [first] operation when a determination of the [first] operation is made [para 0124, 0126, set next page on page turning operation for a plurality of pages from a current page, where next page information is retrieved and stored in secondary storage (see storage at para 0216, 0250-0251)], and
make a second distribution request for page data not stored in the storage region among the specified second storage target page data [para 0216, 0219, request to store page information for next page if not present in storage (see storage for a plurality of pages from a current page at para 0253-0254)],
wherein the second storage target page data is specified based on a number of the [first] operation and a page that has been displayed prior to the [first] operation [Figs. 6A-6B, para 0116, 0124, 0126, set next page based on number of pages determined by page turning operation and currently displayed page]
storage management code configured to cause at least one of the at least one processor to store page data distributed according to the first distribution request or the second distribution request in the storage region [Fig. 52, para 0216, 0219, 0249-0251, access and save page information in storage, where page information is determined based on page turn operation]; and
display control code configured to cause at least one of the at least one processor to perform control [para 0099-0100, controller executes stored program] for
reading out page data from the storage region [para 0124-0125, read next page from storage unit (also see access at para 0212, 0216)] and
displaying the read out page data in response to a user's page feeding operation [para 0124-0125, display set next page based on page turning operation (also see page turn operation at para 0100, 0218)].
However, Hayakawa does not specifically disclose wherein the first operation is a continuous operation and code to determine a plurality of page feeding operations as a continuous operation if the page feeding operation has been performed again within a predetermined period from the page feeding operation; and wherein the second operation is a one-shot operation.
Tunning discloses:
wherein the first operation is a continuous operation [Fig. 3, para 0003, 0032-0033, user keeps performing scroll operations within a predetermined period of time, note the term "continuous operation" is being given its definition of "a plurality of page feeding operations when the page feeding operation has been performed again within a predetermined period from the page feeding operation" as specially set forth by paragraph 0028 of the specification as originally filed] and code to determine a plurality of page feeding operations as a continuous operation if [a] page feeding operation has been performed again within a predetermined period from [another] page feeding operation [Fig. 3, para 0003, 0032-0033, software determines multiple scroll operation when a user continues to perform a scroll operation within a period of time]
wherein the second operation is a one-shot operation [Fig. 3, para 0003, 0032-0033, software determines scroll operation followed by lack of scroll operation after a predetermined period of time, note the term "one-shot operation" is being given its definition of "a page feeding operation when the page feeding operation has not been performed again within a predetermined period from the page feeding operation" as specially set forth by paragraph 0028 of the specification as originally filed].
Hayakawa and Tunning are analogous art to the claimed invention being from a similar field of endeavor of scrolling operations.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first operation and second operation as disclosed by Hayakawa with the continuous operation and the one-shot operation as disclosed by Tunning with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hayakawa as described above to generate scrollable views that are fast, smooth, uninterrupted, and content rich and improve device performance [Tunning, para 0025, 0032].

As to claim 2, Hayakawa discloses the information processing device according to claim 1, wherein the page request code is configured to cause at least one of the at least one processor to … make the distribution request for the page data in response to the user’s page feeding operation [para 0216, 0219, 0249-0251, request to store page information for next page, where page information is determined based on page turn operation].
However, Hayakawa does not specifically disclose to not make the distribution request for the page data in response to the user’s page feeding operation in a period during which the operation type determination code causes at least one of the at least one processor to determine that the continuous operation is being performed.
Tunning discloses to not make [a] distribution request for [] page data in response to [a] user’s page feeding operation in a period during which [] operation type determination code causes at least one of [] at least one processor to determine that [a] continuous operation is being performed [Figs. 1, 3, para 0029-0030, 0032-0033, application does not download non-cached data (read: page data) during scroll operation (read: page feeding operation) where multiple scroll operations are detected (read: determine performed continuous operation) within a predetermined time period].
Hayakawa and Tunning are analogous art to the claimed invention being from a similar field of endeavor of scrolling operations.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the distribution request as disclosed by Hayakawa with the postponed distribution request as disclosed by Tunning with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hayakawa as described above to generate scrollable views that are fast, smooth, uninterrupted, and content rich and improve device performance [Tunning, para 0025, 0032].

As to claim 3, Hayakawa discloses the information processing device according to claim 1, wherein the page request code is configured to cause at least one of the at least one processor to specify both a display target page and a neighboring page of the display target page as the first storage target page data or the second storage target page data [para 0216, 0219, device determines page to be displayed (read: display target page) and previous and next pages (read: neighboring page) based on page turn operation and stores corresponding page information in storage, note the term "display target page" is being given its definition of "a page specified by a user's page feeding operation, and is a page to be displayed (serving as a display target) in processing" and the term "neighboring page" is being given its definition of "a page neighboring within a predetermined range from the display target page" as specially set forth by paragraph 0028 of the specification as originally filed].

As to claim 4, Hayakawa discloses the information processing device according to claim 3, wherein the page request code is configured to cause at least one of the at least one processor to
specify, as the display target page, an adjacent page of a currently displayed page among the first storage target page data [para 0216, 0219, device determines page to be displayed (read: display target page) based on page turn operation and stores corresponding page information in storage, where a page turn operation to turn one page follows the currently displayed page (see one page turn operation at para 0125-0126)], and
specify a page in a second predetermined range including an adjacent page of the specified display target page as the neighboring page [para 0216, 0219, device determines previous or next pages (read: neighboring page) of page to be displayed based on page turn operation and stores corresponding page information in storage], and
further specify the display target page according to the [first] operation among the second storage target page data [para 0216, 0219, device determines page to be displayed (read: display target page) based on page turn operation and stores corresponding page information in storage, where a page turn operation may turn plural pages (see plural page turn operation at para 0126-0128)], and
specify a page in a third predetermined range including the adjacent page of the specified display target page as the neighboring page [para 0216, 0219, device determines previous or next pages (read: neighboring page) of page to be displayed based on page turn operation and stores corresponding page information in storage].
However, Hayakawa does not specifically disclose wherein the first operation is a continuous operation.
Tunning discloses wherein the first operation is a continuous operation [Fig. 3, para 0003, 0032-0033, user keeps performing scroll operations within a predetermined period of time].
Hayakawa and Tunning are analogous art to the claimed invention being from a similar field of endeavor of scrolling operations.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first operation as disclosed by Hayakawa with the continuous operation as disclosed by Tunning with a reasonable expectation of success.
 [Tunning, para 0025, 0032].

As to claim 5, Hayakawa discloses the information processing device according to claim 3, wherein the page request code is configured to cause at least one of the at least one processor to specify, as the neighboring page, at least a page continuous in a page advancing direction from the display target page [para 0216, 0219, device determines next page (read: page advancing) based on page turn operation and stores corresponding page information in storage].

As to claim 7, Hayakawa discloses the information processing device according to claim 3, wherein the page request code is configured to cause at least one of the at least one processor to specify the neighboring page according to a capacity of the storage region [para 0251-0252, 0253, determine next page and whether to store page based on sufficient capacity to store the page in memory].

As to claim 8, Hayakawa discloses the information processing device according to claim 3, wherein the page request code is configured to cause at least one of the at least one processor to specify the neighboring page according to a remaining amount of the storage region [para 0251-0252, 0253, determine next page and whether to store page based on sufficient capacity (read: remaining capacity) to store the page in memory].

As to claim 9, Hayakawa discloses the information processing device according to claim 3, wherein the page request code is configured to cause at least one of the at least one processor to specify the neighboring page based on an operation history of the user [para 0216, 0219, device determines previous or next page based on detected page turn user operation (read: user operation history)].

As to claim 10, Hayakawa discloses the information processing device according to claim 3, wherein the page request code is configured to cause at least one of the at least one processor to specify the neighboring page according to … [an] operation [para 0216, 0219, device determines previous or next page based on detected page turn user operation (read: user operation history)].
However, Hayakawa does not specifically disclose a time interval between one-shot operations.
Tunning discloses a time interval between one-shot operations [para 0030, 0032-0033, determine time between multiple scroll operations].
Hayakawa and Tunning are analogous art to the claimed invention being from a similar field of endeavor of scrolling operations.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify specifying neighboring pages according to an operation as disclosed by Hayakawa with a time period between one-shot operations as disclosed by Tunning with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hayakawa as described above to generate scrollable views that are fast, smooth, uninterrupted, and content rich and improve device performance [Tunning, para 0025, 0032].

As to claim 11, Hayakawa discloses the information processing device according to claim 1.
However, Hayakawa does not specifically disclose wherein the operation type determination code is configured to cause at least one of the at least one processor to set the predetermined period based on an operation history of the user.
Tunning discloses wherein the operation type determination code is configured to cause at least one of the at least one processor to set the predetermined period based on an operation history of the user [para 0032-0033, software sets timer of predetermined period based on previous user scroll operation (read: operation history), where software is executed by device with processing unit (see processing unit at para 0034)].

One of ordinary skill in the art would be motivated to modify Hayakawa as described above to generate scrollable views that are fast, smooth, uninterrupted, and content rich and improve device performance [Tunning, para 0025, 0032].

As to claim 12, Hayakawa discloses the information processing device according to claim 11.
However, Hayakawa does not specifically disclose wherein the operation type determination code is configured to cause at least one of the at least one processor to set the predetermined period based on the operation history of the user in currently displayed content.
Tunning discloses wherein the operation type determination code is configured to cause at least one of the at least one processor to set the predetermined period based on the operation history of the user in currently displayed content [para 0032-0033, software sets timer of predetermined period based on previous user scroll operation within displayed view of application content (also see displayed view at para 0023, 0029-0030)].
Hayakawa and Tunning are analogous art to the claimed invention being from a similar field of endeavor of scrolling operations.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Hayakawa with setting a predetermined period as disclosed by Tunning with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hayakawa as described above to generate scrollable views that are fast, smooth, uninterrupted, and content rich and improve device performance [Tunning, para 0025, 0032].

As to claim 13, Hayakawa discloses the information processing device according to claim 11.
However, Hayakawa does not specifically disclose wherein the operation type determination code is configured to cause at least one of the at least one processor to set the predetermined period based on an information type of currently displayed content.
Tunning discloses wherein the operation type determination code is configured to cause at least one of the at least one processor to set the predetermined period based on an information type of currently displayed content [para 0029-0030, 0032-0033, software sets timer of predetermined period based on previous user scroll operation within displayed view of application content].
Hayakawa and Tunning are analogous art to the claimed invention being from a similar field of endeavor of scrolling operations.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Hayakawa with setting a predetermined period as disclosed by Tunning with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hayakawa as described above to generate scrollable views that are fast, smooth, uninterrupted, and content rich and improve device performance [Tunning, para 0025, 0032].

As to claim 18, Hayakawa discloses the information processing device according to claim 1, wherein the display control code is configured to cause at least one of the at least one processor, when detecting a page feeding operation, to display a … page related to a page constituting currently displayed content [para 0124-0125, display set next page based on page turning operation from current page (also see page turn operation at para 0100, 0218)].
However, Hayakawa does not specifically disclose a reduced-content page … as a page transition screen showing a state of page transition.
Tunning discloses a reduced-content page … as a page transition screen showing a state of page transition [Fig. 1, para 0029-0030, render page tracked by scroll with generic data (read: page transition screen) while user performs scroll operation, note scrolled page does not include additional non-generic data and may be considered reduced from a page with generic and non-generic data].
Hayakawa and Tunning are analogous art to the claimed invention being from a similar field of endeavor of scrolling operations.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the related page as disclosed by Hayakawa with the reduced page as disclosed by Tunning with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hayakawa as described above to generate scrollable views that are fast, smooth, uninterrupted, and content rich and improve device performance [Tunning, para 0025, 0032].

As to claim 19, Hayakawa and Tunning, combined at least for the reasons above, Hayakawa discloses an information processing method that is executed by at least one processor in an information processing device that requests only page data in a predetermined range including a page designated by a user's page feeding operation for each page feeding operation [Figs. 10-11, para 0124-0125, 0129-0130, device reads next page information (read: page data) from memory based on user page turn (read: page feeding) operation, where next page information includes a page (read: range of 1) that is a number of pages away from a current page], comprising: limitations substantially similar to those recited in claim 1, and is rejected under similar rationale.

As to claim 21, Hayakawa and Tunning, combined at least for the reasons above, Hayakawa discloses a non-transitory computer-readable storage medium storing a program for causing an information processing device, which requests only page data in a predetermined range including a page designated by a user's page feeding operation for each page feeding operation [Fig. 11, para 0127-0130, memory stores electronic information accessed by device controller, where controller reads information reads next page information (read: page data) from memory based on user page turn (read: page feeding) operation, where next page information includes a page (read: range of 1) that is a number of pages away from a current page], to: limitations substantially similar to those recited in claim 1, and is rejected under similar rationale.

Claims 6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa and Tunning as applied to claim 1 above, and further in view of Goodwin et al. (US 20080079972 A1).

As to claim 6, Hayakawa discloses the information processing device according to claim 3, wherein neighboring pages are specified [para 0216, 0219, device determines previous and next pages based on page turn operation and stores corresponding page information in storage].
However, Hayakawa and Tunning do not specifically disclose wherein neighboring pages are … pages continuous in a page retrogressing direction from the display target page are less than pages continuous in the page advancing direction from the display target page.
Goodwin discloses wherein neighboring pages are … pages continuous in a page retrogressing direction from the display target page are less than pages continuous in the page advancing direction from the display target page [para 0033, store one preceding page (read: retrogressing direction) and three following pages from current image, where one page is less than three].
Hayakawa, Tunning, and Goodwin are analogous art to the claimed invention being from a similar field of endeavor of electronic display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify neighboring pages as disclosed by Hayakawa and Tunning with the amount of retrogressing and advancing pages as disclosed by Goodwin with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hayakawa and Tunning as described above to free portions of temporary memory [Goodwin, para 0031].

As to claim 14, Hayakawa discloses the information processing device according to claim 1, wherein the storage management code is configured to cause at least one of the at least one processor to delete a whole or a part of page data … among the page [para 0251-0252, abrogate (read: delete) page data stored in memory].
However, Hayakawa and Tunning do not specifically disclose to delete a whole or a part of page data not falling under a predetermined range including an adjacent page of a currently displayed page.
Goodwin discloses to delete a whole or a part of page data not falling under a predetermined range including an adjacent page of a currently displayed page [para 0028, 0030-0031, 0033, delete pages from memory that are removed from (read: do not fall under) current set of pages including pages surrounding (read: predetermined range, note surrounding includes being adjacent to) a current displayed page].
Hayakawa, Tunning, and Goodwin are analogous art to the claimed invention being from a similar field of endeavor of electronic display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify deleting page data as disclosed by Hayakawa and Tunning with the specific deleted page data as disclosed by Goodwin with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hayakawa and Tunning as described above to free portions of temporary memory [Goodwin, para 0031].

As to claim 15, Hayakawa discloses the information processing device according to claim 14, wherein the storage management code is configured to cause at least one of the at least one processor to delete page data that … is oldest in timing of storage, among the page data stored in the storage region [para 0251-0252, abrogate (read: delete) page data which has resided in memory for the longest time].
However, Hayakawa and Tunning do not specifically disclose to delete page data that does not fall under the predetermined range including the adjacent page of the currently displayed page.
Goodwin discloses to delete page data that does not fall under the predetermined range including the adjacent page of the currently displayed page [para 0028, 0030-0031, 0033, delete pages from memory that are removed from (read: do not fall under) current set of pages including pages surrounding (read: predetermined range, note surrounding includes being adjacent to) a current displayed page].
Hayakawa, Tunning, and Goodwin are analogous art to the claimed invention being from a similar field of endeavor of electronic display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify deleting page data as disclosed by Hayakawa and Tunning with the specific deleted page data as disclosed by Goodwin with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hayakawa and Tunning as described above to free portions of temporary memory [Goodwin, para 0031].

As to claim 16, Hayakawa discloses the information processing device according to claim 14, wherein the storage management code is configured to cause at least one of the at least one processor to delete page data … among the page data stored in the storage region [para 0251-0252, abrogate (read: delete) page data stored in memory].
However, Hayakawa and Tunning do not specifically disclose to delete page data that does not fall under the predetermined range including the adjacent page of the currently displayed page and has been a display target at least once.
Goodwin discloses to delete page data that does not fall under the predetermined range including the adjacent page of the currently displayed page and has been a display target at least once [para 0029-0031, 0033, delete pages from memory that are removed from (read: do not fall under) current set of pages including pages surrounding (read: predetermined range, note surrounding includes being adjacent to) a current displayed page, where a first page is initially displayed].
Hayakawa, Tunning, and Goodwin are analogous art to the claimed invention being from a similar field of endeavor of electronic display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify deleting page data as disclosed by Hayakawa and Tunning with the specific deleted page data as disclosed by Goodwin with a reasonable expectation of success.
[Goodwin, para 0031].

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imamura et al. (US 20140053066 A1) generally teaches displaying a target page based on touch input duration, or direction.
Lee et al. (US 20120084702 A1) generally teaches displaying a number of pages to be turned according to an amount of user input.
Ryu et al. (US 20110296334 A1) generally teaches turning a number of e-book pages based on gesture pressure, distance, or gesture.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145